Hatch, J.:
The action is slander, and the words averred as having been spoken are not actionable per se; consequently the special damage arising *608from .the use of the words must be averred in the complaint and proved upon the trial. (Bassell v. Elmore, 48 N. Y. 561.) The words used are not actionable unless the special damage be the immediate and legal consequence of the words spoken, and injury must result of a pecuniary character. The averment, therefore, must-specially allege wherein and how the plaintiff has suffered damage. The averment of the coni plaint in the present action is so general in character as not to meet the requirement of the rule. The only allegation of special damage is that the. plaintiff has been injured in his business financially, but wherein' and how is not stated. This is not a sufficient allegation of special damage, within the authorities. (Hallook v. Miller, 2 Barb. 630; Shipman v. Burrows, 1 Hall, 442; Erwin v. Dezell, 64 Hun, 391.)
Eor this reason the interlocutory judgment should be reversed, with leave to plaintiff to. serve another pleading on payment of costs.
All concurred.
Interlocutory judgment reversed and judgment directed for defendant on demurrer, with- costs, with leave to the plaintiff .to serve an amended complaint within twenty days on payment of the costs of the demurrer and of this appeal.